Exhibit 10(b)

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into on this 12th
day of September 2008 by and between Curt Johnson (“Executive”) and First
American Title Insurance Company (the “Company”) and is intended by the parties
hereto to memorialize any and all terms relating to Executive’s employment with
the Company.

The parties hereto agree as follows:

1. Employment of Executive; Position; Exclusivity. Subject to the terms and
conditions of this Agreement, the Company hereby employs Executive, and
Executive hereby accepts employment, as a Vice Chairman of the Company. In this
capacity, Executive will work with the executives of the Company responsible for
managing the Company’s National Commercial Services Division, including, but not
limited to, the commercial operations of Republic Title of Texas and the
Company’s 1031 exchange operations (“NCS”) and the New York Commercial
Operations (the “NY Commercial Operations”, the NY Commercial Operations,
together with NCS, the “Business Units”) to develop key customer relationships
and strategic markets. In addition, Executive also will undertake such other
reasonable duties as requested by the Company. Executive shall devote
Executive’s entire productive time, effort and attention to the business of the
Company during the Term (as defined below). Executive shall not directly or
indirectly render any service of a business, commercial or professional nature
to any other person or organization without the prior written consent of the
Company.

2. Term of Agreement. Executive’s employment under this Agreement shall be the
period from the date hereof through December 31, 2010 (the “Term”) unless
terminated earlier in accordance with Section 5 of this Agreement. Unless this
Agreement is formally extended in a writing executed by the parties hereto, or a
new written agreement is entered into, Executive’s continued employment after
December 31, 2010 will be for an unspecified term on an at-will basis under the
same terms and conditions applicable to similarly situated at-will employees of
the Company.

3. Compensation.

3.1 Salary. During the Term, the Company shall pay Executive an annual base
salary, before deducting all applicable withholdings, of $600,000.00 (the
“Salary”). The Salary shall be payable at the times and in the manner dictated
by the Company’s standard payroll policies and it shall be prorated for any
partial pay period that occurs during the Term. The Company may deduct from the
Salary any taxes or withholdings the Company is required to deduct pursuant to
state and federal laws or by mutual agreement between the parties.

3.2 Annual Bonus.

(a) For the calendar year 2008, Executive shall receive an annual bonus of one
and one-half percent (1.5%) of PTNI (as defined below) of the Business Units.
Executive acknowledges and agrees that this amount will be his entire annual
bonus for calendar year 2008 and he will not be entitled to any additional
annual bonus for any period prior to calendar year 2008. For the calendar years
2009 and 2010, Executive shall receive 1.5% of the PTNI of the Business Units
(the annual bonuses for calendar



--------------------------------------------------------------------------------

years 2008, 2009 and 2010 are referred to herein as the “Annual Bonus”). The
Annual Bonus for any calendar year shall (i) not be less than $250,000 (the
“Minimum Bonus”) nor greater than $2,500,000, (ii) be paid in cash and
restricted stock units (“RSU”) of the Company’s ultimate publicly traded parent
company (including any ultimate successor to the stock or assets of the Company,
the “Parent”) in accordance with the Company’s then effective RSU program
applicable to similarly situated executives of the Company (the “RSU Program”),
provided, however, that if the Minimum Bonus is paid, then the entire amount
shall be paid in cash. The cash portion of the Annual Bonus shall be paid on
March 10 of the year following the calendar year in which the Annual Bonus was
earned (or if such day is not a business day, the first business day preceding
such day) and the RSU portion of the Annual Bonus will be paid in accordance
with the Plan (as defined below) and the policies of the Parent. All such
payments which are required to be made pursuant to this Agreement shall be made
by the Company without regard to whether Executive is employed by the Company at
the time any such payment is payable.

(b) For purposes of this Agreement, “PTNI” means the income before income taxes
as determined in accordance with generally accepted accounting principles by the
Company; provided, however, that PTNI shall be reduced by corporate allocations,
overhead, general/administrative costs and similar costs provided that such
costs are of a nature consistent with those charged to other business units of
the Company. The Company makes no representations or warranties with respect to
current or future PTNI and Executive acknowledges and agrees that he is not
relying on any express or implied representations or warranties with respect
thereto.

(c) The portion of the Annual Bonus payable in RSUs may include both long term
incentive RSUs (which Executive acknowledges are not included for purposes of
determining benefits under the SERP) and short-term RSUs (which may also be
referred to as “Bonus RSUs”), as provided in the RSU Program. Any RSUs granted
pursuant to this Agreement or otherwise shall be granted at such times as is
consistent with, and shall otherwise be subject to, Parent’s standard policies
and procedures for RSUs and shall be evidenced by a notice and agreement as
approved by the Compensation Committee of the Parent and which is required to be
signed by similarly situated employees of the Company (the “RSU Agreement”).
Without limiting the generality of the foregoing, any RSUs granted pursuant to
this Agreement or otherwise shall be granted in accordance with, and subject to
the provisions of, The First American Corporation 2006 Incentive Compensation
Plan (as the same may be amended or modified at any time, including any
replacement plan adopted by any successor to the Parent, the “Plan”). Subject to
Section 3.2(d), in the event there are insufficient RSUs available under the
Plan, the Plan has been terminated, the registration statement on which the Plan
is registered has been suspended or is otherwise not in effect or the issuance
of any of the RSUs would violate the Plan, then that portion of the Annual Bonus
payable in RSUs which as a result cannot be granted in RSUs shall be paid in
cash. The Company at its option may pay any amount in cash that would otherwise
be payable in RSUs.

(d) Nothing in this Agreement prohibits or restricts the Company from
realigning, combining, divesting or in any other manner affecting the structure
or operation of the Business Units. If the Company acquires or integrates new
business units into the Business Units or realigns, combines or divests the
Business Units, the Company and Executive agree to negotiate in good

 

-2-



--------------------------------------------------------------------------------

faith an adjustment to the formula for determining the Annual Bonus; provided,
however, that any such adjustment may be subject to the approval the
Compensation Committee of the Parent, which approval its may grant or deny in
its sole and unfettered discretion. The parties acknowledge and agree that the
intent of this Section 3.2(d) is to put the parties in substantially the same
economic position after any such event as they were before any such event.

(e) The Company may deduct from the Annual Bonus any taxes or withholdings the
Company is required to deduct pursuant to state and federal laws or by mutual
agreement between the parties.

4. Benefits. Executive shall, subject to the terms and conditions of any
applicable benefits plan documents and applicable law, be entitled to receive
all benefits of employment he currently receives (subject to the last sentence
of this Section 4) and as are generally available to other similar employees of
the Company, including medical, dental, life and disability insurance benefits.
Executive will also continue to participate in the Executive Supplemental
Benefit Plan (the “SERP”), subject to the terms and conditions set forth in the
plan document, as such document may be amended or modified from time to time.
The Company reserves the right to modify, suspend or discontinue any and all of
the above benefit plans, policies, and practices at any time without notice to
Executive, so long as such action is taken generally with respect to other
similarly situated employees of the Company and does not single out Executive
and so long as such modification, suspension or discontinuation is permitted by
applicable law.

5. Termination.

5.1 Termination Upon Death. Executive’s employment shall automatically terminate
with immediate effect upon the death of Executive.

5.2 Termination by the Company. Notwithstanding anything in this Agreement to
the contrary, express or implied, Executive’s employment may be terminated prior
to the expiration of the Term immediately by the Company as follows:

(a) Whenever Executive is not physically or mentally able or qualified (with
reasonable accommodation) to perform the essential functions of Executive’s job;

(b) For “Cause,” which shall be defined as: (i) embezzlement, theft or
misappropriation by the Executive of any property of the Company or any of its
affiliates (each of the Company and its affiliates a “Related Company” and,
collectively, the “Related Companies”); (ii) Executive’s willful breach of any
fiduciary duty to Company or any other Related Company; (iii) Executive’s
willful refusal to comply with governmental laws or regulations applicable to
Company and any other Related Company and their businesses or the reasonable
policies of Company or Parent governing the conduct of its employees;
(iv) Executive’s gross incompetence in the performance of Executive’s job
duties; (v) commission by Executive of a felony or of any crime involving moral
turpitude, fraud or gross misrepresentation; (vi) the failure of Executive to
perform duties consistent with a commercially reasonable standard of care;
(vii) Executive’s refusal to perform Executive’s job duties or to perform
reasonable specific

 

-3-



--------------------------------------------------------------------------------

directives of Executive’s supervisor or his/her successor or designee, the Board
of Directors of Company and/or the senior officers or Board of Directors of the
Parent; or (viii) any gross negligence or willful misconduct of Executive
resulting in a significant loss to the Company or any other Related Company; or

(c) Upon the occurrence of any material breach (not covered by any of clauses
(i) through (viii) of Section 5.2(b) above) of any of the provisions of this
Agreement. A material breach of this Agreement includes, but is not limited to,
any violation of any of the provisions of Sections 1, 6, and 7.

5.3 Termination Without Cause. Notwithstanding anything to the contrary in this
Agreement, express or implied, either Executive or the Company may terminate
Executive’s employment prior to the expiration of the Term at will and without
Cause at any time for any reason (or no reason); provided, however, that
Executive agrees to provide the Company with thirty (30) days advance written
notice of his resignation (during which time the Company may elect, in its
discretion, to relieve Executive of all duties and responsibilities).

5.4 Rights and Obligations Upon Termination.

(a)(i) In the event of the termination of Executive’s employment by the Company
prior to the expiration of the Term pursuant to Section 5.3, Executive shall
receive (1) his Salary as set forth in Section 3 which would otherwise have been
payable to Executive for the remaining balance of the Term had Executive’s
employment not been so terminated, payable in cash on the 30th day following
such termination (or if such day is not a business day, on the immediately
preceding business day) and (2) in lieu of any Annual Bonus for the calendar
year in which such termination by the Company occurs and for each calendar year
remaining in the Term, if any, an amount for each such calendar year equal to
$750,000, payable in cash on the 30th day following such termination (or if such
day is not a business day, on the immediately preceding business day). Except as
required by law, Executive shall only be eligible for those employee benefits
which the Company generally makes available to similarly situated terminated
executives and shall not be eligible for any other employee benefits after
termination.

(ii) At the time of receipt of, and as a condition to receiving the payments
specified in this Section 5.4(a), Executive agrees to execute, deliver and not
revoke (within the time period permitted by applicable law), in such form as is
reasonably requested by the Company, a release of the Company and the other
Related Companies and their respective officers, directors, employees and owners
from any and all claims, obligations and liabilities of any kind whatsoever
arising from or in connection with Executive’s employment or termination of
employment with the Company or this Agreement (including, without limitation,
civil rights claims), excepting those claims, obligations or liabilities which
arise under provisions of this Agreement which by their terms survive the
termination of this Agreement or Executive’s employment or which arise under any
benefit plan (including, without limitation, the SERP or the Plan).
Contemporaneously, the Company agrees to execute and deliver and not revoke, in
such form as is reasonably requested by Executive, a release of Executive from
any an all claims, obligations and liabilities of any kind whatsoever arising
from or in connection with Executive’s employment or termination of employment
with the Company, excepting those claims, obligations or liabilities which arise
under provisions of this Agreement which by their terms survive the termination
of

 

-4-



--------------------------------------------------------------------------------

this Agreement or Executive’s employment (including, without limitation,
Sections 6 and 7 hereof) or which arise under any benefit plan (including,
without limitation, the SERP or the Plan); provided, that nothing in this
sentence will require the Company to waive any right it may have, including,
without limitation, the right to discontinue making any payment or providing any
benefit, under any benefit plan (including, without limitation, the SERP or the
Plan) as a result of actions or omissions of the Executive at, prior to or after
the effective date of such release.

(iii) In addition, if Executive’s employment is terminated by the Company prior
to the expiration of the Term pursuant to Section 5.3, Executive will become
vested on his 55th birthday in the SERP as though he terminated on his 55th
birthday (it being understood that Executive will have reached on such date his
“Early Retirement Date”, as defined in the SERP), and upon his 55th birthday he
will be eligible to begin receiving payments thereunder; provided, however, that
in such circumstance Executive’s “Final Average Compensation” (or equivalent)
for purposes of the SERP shall be determined as of the date of such termination.

(iv) Apart from the payments set forth in this Section 5.4(a), upon such
termination the Company shall have no further liability whatsoever to Executive,
except as may be otherwise specifically set forth herein.

(b) In the event of the termination of Executive’s employment pursuant to
Section 5.1 or 5.2, Executive’s termination of this Agreement under Section 5.3
or upon the expiration of the Term, then the Company shall be obligated to pay
Executive (or, in the case of a termination under Section 5.1, Executive’s
spouse or heir, as applicable) the Salary and any vacation accrued hereunder
through the date of termination. Apart from the payments set forth in this
Section 5.4(b) and any benefits vested as of the termination date, upon such
termination or expiration, as the case may be, the Company shall have no further
liability whatsoever to Executive. In the event of the termination of
Executive’s employment pursuant to Section 5.1, the Company shall pay to
Executive’s spouse or heir such benefits under the Company’s benefit plans as
may be required by such plans.

(c) In the event that any payment or benefit received or to be received by
Executive, including any acceleration of stock options, restricted stock,
restricted stock units, deferred compensation, or long-term incentive awards
(collectively, the “Payments”), would constitute a parachute payment within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code’), then the following limitation shall apply:

The aggregate present value of those Payments shall be limited in amount to 2.99
times Executive’s Average Compensation (as defined below).

Average Compensation means the average of Executive’s W-2 wages from the Company
for the five (5) calendar years completed immediately prior to the calendar year
in which the termination is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency which such wages
are paid during such partial year, before inclusion in the Average Compensation.

 

-5-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, to the extent any payment or benefit under
this Agreement is subject to Section 409A of the Code, such payment or benefit
shall be made at such times and in such forms as the Company and Executive
reasonably determine are required to comply with Code Section 409A (including,
without limitation, in the case of a “specified Executive” within the meaning of
Code Section 409A, any payments that would otherwise be made during the
six-month period following separation of service will be paid in a lump sum
after the end of the six-month period) and the Treasury Regulations and the
transitional relief thereunder; provided, however, that in no event will the
Company be required to provide Executive with any additional payment or benefit
in the event that any payments or benefits trigger additional income tax under
Code Section 409A or in the event that the Company and Executive reasonably
determine to change the time or form of the payments or benefits in accordance
with this section.

6. No Solicitation/Interference. Executive will not directly or indirectly at
any time during or after the termination of Executive’s employment attempt to
disrupt, damage, impair or interfere with the Company’s business by raiding any
of the Company’s employees or directly or indirectly soliciting any of them to
resign from their employment by the Company, or by disrupting the relationship
between the Company and any of its consultants, agents, representatives or
vendors. The Executive acknowledges that this covenant is necessary to enable
the Company to maintain a stable workforce and remain in business.

7. Nondisclosure of Confidential Information. Executive will keep in strict
confidence, and will not, directly or indirectly, at any time during or after
Executive’s employment with the Company, disclose, furnish, disseminate, make
available or, except in the course of performing Executive’s duties of
employment, use any trade secrets or confidential business and technical
information of the Company, any other Related Company or any of its respective
customers or vendors, without limitation as to when or how Executive may have
acquired such information. Such confidential information shall include, without
limitation, the Company’s and any other Related Company’s unique selling and
servicing methods and business techniques, business strategies, financial
information, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information, employee lists and contact information,
processes, inventions, patents, copyrights, trademarks and other intellectual
property and intangible rights, and other business information. Executive
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the mind or memory of Executive and whether compiled by the Company, any other
Related Company and/or Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company or another Related Company, as the case may be, to maintain
the secrecy of such information, that such information is the sole property of
the Company or another Related Company and that any retention and use of such
information or rights by Executive during his employment with the Company
(except in the course of performing his duties and obligations hereunder) or
after the termination of his employment shall constitute a misappropriation of
the Company’s or another Related Company’s trade secrets, rights or other
property.

 

-6-



--------------------------------------------------------------------------------

8. Return of Company Property. Executive agrees that upon termination of
Executive’s employment with the Company, for any reason, Executive shall return
to the Company all property of the Company and the other Related Companies, in
as is condition, including without limitation, the originals and all copies of
any materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in Section 7 of this Agreement.

9. Representations and Warranties. The parties hereby represent and warrant to
each other, with respect to himself or itself only, that they each have the
legal capacity to execute and perform this Agreement, that this Agreement is a
valid and binding agreement enforceable against them according to its terms, and
that the execution and performance of this Agreement by them does not violate
the terms of any existing agreement or understanding, written or oral, to which
either of them is a party or any judgment or decree to which either is subject.
Each party hereby indemnifies and holds harmless the other party from and
against all liability, loss, cost, or expense, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the other party by reason
of the inaccuracy of the representations and warranties made by the representing
and warranting party in this Section 9.

10. Survival. Each of the representations, warranties and covenants set forth in
Sections 5 through 17 of this Agreement shall survive and shall continue to be
binding upon the Company and Executive notwithstanding the termination of this
Agreement for any reason whatsoever.

11. Controlling Law. This Agreement shall be controlled, construed and enforced
in accordance with the laws of the State of California, without regard to
conflicts of laws principles.

12. Notices. Any notice to the Company required or permitted under this
Agreement shall be given in writing to the Company, by reputable overnight
courier service such as Federal Express, addressed to the Chief Executive
Officer of the Company with a copy to the General Counsel of the Company at its
then principal place of business. Any such notice to Executive shall be given in
a like manner and shall be addressed to Executive at his home address then shown
in the Company’s files with a copy to Epstein Becker & Green, P.C., 250 Park
Avenue, New York, NY 10177, Attention: Adrian Zuckerman, Esq. For the purpose of
determining compliance with any time limit in this Agreement, a notice shall be
deemed to have been duly given on the date of delivery if sent by courier
service to the party to whom the notice is to be given in the manner provided by
this section.

13. Severability. If any term, covenant, condition or provision of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

14. Assignment. Executive shall not transfer or assign this Agreement or any
part thereof. The Company reserves the right to transfer or assign this
Agreement to any subsidiary of the Company or any subsidiary of Parent, provided
that such assignee assumes all obligations hereunder and that the Company shall
also remain fully liable for all obligations hereunder in the event the assignee
default for any reason.

 

-7-



--------------------------------------------------------------------------------

15. Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any party other than the Company, the other Related Companies,
Executive and their respective successors and permitted assigns.

16. Entire Agreement; Amendments. This Agreement, the SERP, the Plan, any stock
option, restricted stock, stock appreciation rights, any other stock option
plan, any other employee benefit plan (including, without limitation, the
pension plan) or other similar agreements the Company currently has with
respective to the Executive, contain the entire integrated agreement between the
parties regarding these issues and supersedes all prior verbal and written
agreements, understandings, commitments and practices between the parties. No
modification or amendment to this Agreement will be valid unless set forth in
writing and signed by both Executive and either the Chief Executive Officer or
the Chief Financial Officer of the Company.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

“EXECUTIVE”     “COMPANY”     FIRST AMERICAN TITLE INSURANCE COMPANY /s/ Curt
Johnson     By:   /s/ Dennis J. Gilmore Curt Johnson       Name:   Dennis J.
Gilmore       Title:   President

 

-8-